Citation Nr: 0336671	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  96-00 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to an initial disability rating in excess of 
30 percent for long thoracic nerve palsy of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that granted the veteran's claim of 
entitlement to service connection for long thoracic nerve 
palsy of the right shoulder (which the RO characterized as 
long thoracic nerve palsy of the right shoulder with winging 
of the scapula and a history of arthralgia), evaluating it as 
30 percent disabling effective February 4, 1994 (the date of 
the veteran's discharge from active service), and denied the 
veteran's claims of entitlement to service connection for 
vertigo and for a right ankle sprain.  The veteran and his 
service representative were issued a copy of this decision on 
August 15, 1994, along with a copy of his appellate rights.  
The veteran disagreed with the 30 percent evaluation assigned 
to his service-connected long thoracic nerve palsy of the 
right shoulder in a statement received at the RO on December 
27, 1994, and disagreed with the denial of his service 
connection claims in a statement received on August 11, 1995.  
In a subsequent rating decision issued on August 15, 1995, 
the RO concluded that no change was warranted in the 
evaluation assigned to the veteran's service-connected long 
thoracic nerve palsy of the right shoulder.  And, in a 
statement of the case furnished to the veteran and his 
service representative in October 1995, the RO again 
concluded that no change was warranted in the evaluation 
assigned to the veteran's service-connected long thoracic 
nerve palsy of the right shoulder and also continued the 
denial of the veteran's service connection claims.  The 
veteran perfected a timely appeal in November 1995.

It is noted that the Board remanded all of the veteran's 
claims for additional development in December 1998.  By 
rating decision issued in January 2001, the RO granted, in 
pertinent part, the veteran's claim of entitlement to service 
connection for a right ankle strain (which it characterized 
as residuals of a right ankle sprain) and evaluated it as 
zero percent disabling (non-compensable).  Because the time 
for initiating an appeal of this decision has expired, and 
because the RO has granted the veteran's claim of entitlement 
to service connection for a right ankle strain, the Board 
concludes that this issue is no longer on appeal.  It is also 
noted that, in supplemental statements of the case issued to 
the veteran and his service representative in January 2001 
and June 2003, the RO again denied the veteran's currently 
appealed claims of entitlement to service connection for 
vertigo and to an initial disability rating in excess of 30 
percent on service-connected long thoracic nerve palsy of the 
right shoulder. 

Because the veteran has disagreed with the initial disability 
rating assigned to his service-connected long thoracic nerve 
palsy of the right shoulder, the Board has characterized the 
issue as involving the propriety of the initial evaluation 
assigned following the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's currently diagnosed vertigo was not shown 
in service and is not related to any incident of service.

2.  The veteran's service-connected long thoracic nerve palsy 
of the right shoulder is manifested by, at most, symptoms 
equivalent to limitation of motion of the right arm midway 
between the side and shoulder level.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The criteria for an initial disability rating in excess 
of 30 percent on long thoracic nerve palsy of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.71a, 
Diagnostic Code 5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for vertigo and to an 
initial disability rating in excess of 30 percent for long 
thoracic nerve palsy of the right shoulder (hereinafter, the 
"currently appealed claims").  The veteran and his 
representative were provided with a copy of the appealed 
rating decision, the Board's December 1998 remand, a 
statement of the case, and supplemental statements of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's currently 
appealed claims and the requirement to submit medical 
evidence that established entitlement to service connection 
for vertigo and comported with an initial disability rating 
in excess of 30 percent for long thoracic nerve palsy of the 
right shoulder.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  In addition, in a letter dated in 
March 2001, the veteran and his representative were 
effectively furnished notice of types of evidence the veteran 
needed to send to VA in order to substantiate his claims, as 
well as the types evidence VA would assist in obtaining.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claims, and it 
indicated what portion of that evidence the veteran was 
responsible for sending to VA and which portion VA attempt to 
obtain on behalf of the veteran.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  As noted above, the veteran received VA outpatient 
examinations in April 2003 in order to determine whether 
there was a medical nexus between active service and his 
claimed vertigo and in order to determine the current nature 
and severity of the veteran's service-connected long thoracic 
nerve palsy of the right shoulder.

Thus, under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claims of entitlement to service 
connection for vertigo and to an initial disability rating in 
excess of 30 percent for long thoracic nerve palsy of the 
right shoulder poses no risk of prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Veterans Benefits Act, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).




I.  Service Connection For Vertigo

Factual Background

A review of the veteran's service medical records reveals 
that the veteran reported no history of dizziness at the time 
of his entrance physical examination in April 1990.  Clinical 
evaluation of the veteran revealed that his neurological 
system was normal, and he was found qualified for enlistment.

At a periodic physical examination in October 1990, the 
veteran again reported no history of dizziness.  Clinical 
evaluation of the veteran revealed that his neurological 
system was normal, and he was found qualified for duty.  And, 
on a dental health questionnaire completed that same month, 
the veteran stated that he had never had any dizziness.

On outpatient physical examination at the U.S. Naval 
Hospital, Great Lakes, Illinois (hereinafter, "USNH Great 
Lakes"), in January 1991, the veteran complained of dizzy 
spells over the previous 2 weeks and diffuse headaches.  The 
veteran denied any loss of consciousness, weakness, numbness, 
tingling, or vision problems.  Objective examination of the 
veteran revealed that his cranial nerves II through XII were 
intact.  X-rays were obtained and interpreted as showing 
clear paranasal sinuses.  The impression was sinusitis.

On outpatient physical examination at USNH Great Lakes in 
March 1991, the veteran complained of feeling dizzy, hot, and 
shaking.  Physical examination of the veteran revealed that 
his tonsils were enlarged and swollen.  The impression was 
upper respiratory infection with tonsillitis.  

On outpatient physical examination at USNH Great Lakes in May 
1991, the veteran complained of feeling dizzy and stated that 
he had been told that he looked pale.  The veteran was told 
to report the next day for a regularly scheduled appointment 
because he was asymptomatic.  No further impressions or 
assessment was provided.

On a Dental Health Questionnaire completed by the veteran in 
September 1991, he reported that he had experienced 
dizziness.  The dental officer noted that the veteran was on 
medication "for occasional dizziness every 6 months."  

On a "Respirator Screening Checklist" completed on October 
11, 1991, the veteran stated that he was being treated by a 
physician for "dizzy spells."  It was noted that the 
veteran had a history of intermittent vertigo.  Following 
physical examination, the veteran was cleared for respirator 
use.

On October 24, 1991, the veteran reported to sick call aboard 
the USS Sacramento (hereinafter, "sick call") complaining 
of daily headaches associated with light-headedness, vertigo, 
and frequent right arm paresthesias.  The veteran stated that 
his headaches were severe enough to awaken him from sleep.  
He denied any visual aura, photophobia, nausea, vomiting, 
neck stiffness, or fever.  Objective examination of the 
veteran revealed that he was "visibly uncomfortable but not 
toxic appearing," his cranial nerves II through XII were 
intact, gross motor sensation was 5/5 in all limbs, and his 
cerebellum was intact.  The assessment was recurrent 
headaches of uncertain etiology and rule out intracranial 
lesion.  

At a computerized tomography (CT) scan of the veteran's brain 
completed at the U.S. Naval Hospital, Bremerton, Washington 
(hereinafter, "USNH Bremerton"), on October 25, 1991, the 
veteran complained of an 11-month history of frontal/bi-
temporal headaches of increasing frequency that were constant 
(non-throbbing) and often accompanied by right arm 
paresthesias and had awakened him from sleep.  CT scan was 
negative.  The provisional diagnosis was rule out 
intracranial lesion.  

At sick call on October 28, 1991, the veteran complained of 
continued bi-temporal and frontal headaches and vertigo.  He 
stated that his vertigo brought on occasional nausea and 
described the room as spinning.  Objective examination of the 
veteran revealed that his cranial nerves II through XII were 
intact, his gross motor sensation was 5/5 in all limbs, and 
his cerebellum was intact.  The assessment was headaches of 
unclear etiology, with no intracranial lesion noted on CT 
scan, and an atypical migraine history.  

At sick call on October 30, 1991, the veteran complained of 
continued headaches.  Complete neurological examination of 
the veteran was negative.  The assessment was possible 
atypical migraines.  Subsequent examination of the veteran 
later that same day demonstrated no changes, and the 
assessment was changed to atypical migraines versus cluster 
migraines.  The assessment was changed to probable migraine 
headaches following physical examination on November 1, 1991.

The veteran complained of continuing migraines and nausea at 
sick call on December 3, 1991.  Objective examination of the 
veteran was within normal limits generally, and the 
assessment was upper respiratory infection and sinusitis.

On an "Explosive Ordnance Handlers/Drivers Medical 
Examination" completed in June 1992, the veteran did not 
report any past medical history of a neurological disorder.  
The veteran also denied any headaches, dizziness, and 
neurological symptoms at the time of this examination.  
Physical examination of the veteran revealed that his cranial 
nerves II through XII were intact, his reflexes were present, 
and he had good strength and sensation.  The veteran was 
medically cleared to be an ordnance handler and driver.

At sick call in August 1992, the veteran complained of dizzy 
spells that led to frontal, marginally throbbing headaches.  
Objective examination of the veteran revealed that he 
ambulated with difficulty and his cranial nerves II through 
XII and deep tendon reflexes all were intact.  The assessment 
was migraine headaches.  

The veteran returned to sick call in September 1992 
complaining of frequent headaches that were the same as 
before.  He stated that his headaches were not as severe as 
before but they were lingering and bothersome.  Objective 
examination of the veteran and the assessment were both 
unchanged from August 1992.  

On a dental health questionnaire completed in September 1992, 
the veteran reported that he experienced dizziness.  The 
dental officer noted that the veteran took medication for 
occasional dizziness.  And, on dental health questionnaires 
completed in November 1993 and in February 1994, the veteran 
again reported that he experienced dizziness.  The dental 
officer noted that the veteran experienced dizziness 
occasionally and no cause had been found for this reported 
condition.

At his separation physical examination at the Puget Sound 
Naval Station Branch Clinic Military Sick Call, Bremerton, 
Washington (hereinafter, "Puget Sound Clinic"), in February 
1994, the veteran complained of problems with occasional 
dizzy spells.  It was noted that the veteran's service 
medical records had been reviewed thoroughly for complaints 
of dizziness and that this condition had been associated with 
other illnesses and headaches.  The veteran also stated that 
his symptoms had been relieved with treatment.  Objective 
examination of the veteran revealed that his cranial nerves 
II through XII and his cerebellum all were grossly intact.  
The assessment included a history of dizziness secondary to 
other illnesses (i.e., migraines, pneumonia, fever).  The 
veteran was found fit for release from active duty in regards 
to his subjective complaints of dizziness.

On VA outpatient general medical examination at the VA 
Medical Center in Seattle, Washington (hereinafter, "VAMC 
Seattle"), in July 1994, the veteran complained of vertigo 
which had begun in 1990.  He stated that his vertigo was 
usually positional, worse when he sat up or stood up, 
occurred every 1 to 4 weeks, and lasted just a few minutes.  
The veteran stated that he had no other associated or 
interval symptoms.  Physical examination of the veteran 
revealed no cranial nerve abnormalities.  The assessment 
included vertigo which seemed to be vaso-reactive or 
orthostatic, as it usually followed position changes.  

In the veteran's Notice of Disagreement, received at the RO 
in August 1995, he stated, in pertinent part, that he 
experienced vertigo for the first time during "boot camp."  
He also stated that the true cause of his vertigo had never 
been discovered during service.  Finally, he stated that he 
continued to experience severe attacks of vertigo.  And, on 
the veteran's substantive appeal received at the RO in 
November 1995, he stated that his vertigo occurred almost 
daily and that he did not know whether he had any 
neurological damage.

On VA outpatient ear disease examination at VAMC Seattle in 
March 2000, the veteran complained of intermittent vertigo 
dating back to 1990 that occurred with variable frequency and 
no specific triggers.  He stated that he experienced 
vertiginous episodes lasting a few minutes, with associated 
scotomata (or an isolated area of varying size and shape 
within the visual field in which vision is absent or 
depressed), nausea, and blurry vision.  Physical examination 
of the veteran revealed that his cranial nerves II to VII and 
IX to XII were intact bilaterally and his finger-to-nose test 
was normal.  The assessment was psychogenic vertigo.

On VA outpatient otolaryngology examination at VAMC Seattle 
in April 2000, the veteran stated that the frequency of his 
vertigo had not changed.  He stated that his attacks of 
vertigo included mild nausea and seeing spots for a few 
seconds afterwards and, on two occasions, he reported feeling 
as though he might pass out.  Physical examination of the 
veteran was unchanged.  Diagnostic testing, including a 
complete vestibular battery of tests, showed that the 
veteran's dynamic visual acuity was normal.  The assessment 
was episodic vertigo of unknown etiology with a negative 
vestibular evaluation and no evidence of significant 
peripheral vestibular pathology and the possibility of 
basilar artery migraines.

In May 2002, the veteran notified VA that he had moved to the 
jurisdiction of the RO in St. Petersburg, Florida.

At his most recent VA outpatient neurological disorders 
examination at the VA Medical Center in Tampa, Florida 
(hereinafter, "VAMC Tampa"), in April 2003, the veteran 
complained of a long history of vertigo and recurrent 
headaches with occasional blurred vision and bilateral 
tingling in both hands.  He described his vertigo as a 
feeling of unsteadiness and spinning in circles, falling to 
one side (although variable), and stated that his spells of 
dizziness had occurred several times a week and had lasted 
10-20 seconds since 1990.  The veteran also stated that he 
was free from dizziness between attacks and denied being 
nauseated during an attack.  He denied feeling lightheaded or 
having a swimming sensation and stated that he had never been 
treated for this condition.  The VA examiner noted that he 
had reviewed the veteran's claims folder.  Physical 
examination of the veteran revealed that his cranial nerves 
II through XII were intact, motor strength was 5/5 in all 
extremities, his deep tendon reflexes were 2+ in all 
extremities, and his sensory nerves were intact.  The VA 
examiner stated that the veteran was likely suffering from 
benign paroxysmal positional vertigo.  The VA examiner also 
noted that the etiology of this condition would likely be 
idiopathic (or unknown) secondary to a negative history of 
trauma, no ear diseases and/or ear changes, and no evidence 
of a focal central neurologic system process.  He also stated 
that the veteran's vertigo episodes were brief, transient, 
and would not be disabling to his employability.  The 
impressions included peripheral vertigo occurring in spells, 
lasting seconds, with no hearing changes, and that the 
etiology of this condition was as likely as not idiopathic.

Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for vertigo.

With respect to the veteran's claim of entitlement to service 
connection for vertigo, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002). Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for vertigo.  At 
the outset, the Board notes that the veteran reported no 
history, diagnosis, or treatment for dizziness at his 
entrance physical examination in April 1990.  The veteran 
first complained of dizziness in January 1991, although this 
was diagnosed as sinusitis.  The veteran also was medically 
cleared for respirator use in September 1991 although he 
reported a medical history of "dizzy spells," and, in 
October 1991, CT scan of his brain was entirely negative.  
The veteran specifically denied any headaches, dizziness, and 
neurological symptoms in June 1992 and, following physical 
examination, he was medically cleared to be an ordnance 
handler and driver.  Although the Board acknowledges the 
veteran's repeated in-service complaints of dizziness, as 
noted on the veteran's separation physical examination in 
February 1994, each of these episodes was diagnosed as a 
secondary condition of other illnesses such as sinusitis, 
upper respiratory infections, migraines, and headaches.  None 
of the in-service examiners who treated the veteran for his 
complaints of dizziness diagnosed vertigo following repeated 
physical examination.

In this regard, the Board notes that, following service, the 
veteran was diagnosed with vertigo by several VA examiners 
who treated him in July 1994, March and April 2000, and April 
2003.  However, none of the examiners who diagnosed and 
treated the veteran for vertigo following service provided a 
medical nexus between this condition and the veteran's 
service.  In fact, on VA examination in April 2000, the 
examiner's assessment included episodic vertigo of unknown 
etiology.  Finally, at the veteran's most recent VA 
outpatient examination in April 2003, the examiner stated 
that the etiology of the veteran's vertigo was likely 
idiopathic (or unknown) because there was no history of 
trauma, ear diseases or ear changes, and no evidence of a 
focal central neurologic system process.    

The Board recognizes that the veteran is competent to provide 
lay statements as to the features or symptoms of an injury or 
illness.  Similarly, the veteran is competent to provide lay 
statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred vertigo during service.  As 
noted above, however, these statements are not supported by a 
detailed review of the objective medical evidence of record.  
More importantly, the Board notes that, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran and his service representative lack such training and 
knowledge, they are not competent to render an opinion 
regarding the etiology or onset of the veteran's vertigo.  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim that vertigo was 
incurred during service.  Accordingly, for the reasons and 
bases discussed above, the Board finds that the evidence does 
not establish entitlement to service connection for vertigo.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2003).  The appeal is denied.

II.  Higher Initial Rating

Factual Background

A detailed review of the veteran's service medical records 
will not be repeated here, except to note any in-service 
complaints applicable to the veteran's claim of entitlement 
to an initial disability rating in excess of 30 percent for 
long thoracic nerve palsy of the right shoulder.

The veteran reported no history of a painful shoulder at his 
entrance physical examination in April 1990.  Clinical 
evaluation of the veteran revealed that his upper extremities 
were normal in strength and range of motion, and he was found 
qualified for enlistment.

On a request for orthopedic consultation completed in May 
1993, it was noted that the veteran had a history of several 
weeks' anterior right shoulder ache and limitations on range 
of motion testing.  Physical examination of the veteran had 
revealed decreased active internal and external rotation and 
abduction and a "winged scapula" with shoulder flexion.  
The provisional diagnosis was musculoskeletal shoulder pain 
and serratus anterior weakness.  The consulting orthopedist 
noted that the veteran complained of sharp and stinging pain 
in the posterior aspect of the right shoulder which resulted 
in winging of the scapula.  Physical examination of the 
veteran revealed that forward flexion was 90 degrees on the 
right and 180 degrees on the left, external rotation was 30 
degrees on the right and 45 degrees on the left, a winged 
scapula was evident, and suprascapular tenderness was noted 
on the right.  The orthopedist's impression was winging 
scapula.

On outpatient physical therapy consultation at USNH Bremerton 
on July 2, 1993, the veteran complained of the onset of pain 
and weakness in the right shoulder in April 1993 which had 
resulted in right hand paresthesias that later resolved.  It 
was noted that the veteran had a history of scapula 
"winging" and an electromyograph (EMG) was requested to 
assess the veteran's long thoracic nerve/serratus anterior 
function.  Physical examination of the veteran revealed a 
range of motion of the right shoulder in active flexion to 90 
degrees and a passive range of motion that was within normal 
limits, noticeable winging of the right scapula, and motor 
strength that was generally 5/5 for the upper extremities.  
The provisional diagnosis was long thoracic nerve/serratus 
anterior muscle dysfunction.

EMG testing of the veteran at USNH Bremerton on July 12, 
1993, revealed abnormal findings consistent with an isolated 
neuropathy of the right long thoracic nerve.  

On a request for physical therapy consultation completed on 
July 27, 1993, the veteran complained of increased pain on 
movement of the right shoulder.  Objective examination of the 
veteran revealed winging right scapula on flexion and motor 
strength that was 2/5 for the right serratus anterior muscle.  
The provisional diagnosis was long thoracic nerve injury, 
right shoulder.  The physical therapist's assessment was long 
thoracic nerve palsy of the right shoulder.

A Medical Board Report completed at USNH Bremerton on July 
28, 1993, indicates that the veteran complained of sharp and 
stinging pain in the posterior aspect of the right shoulder, 
weakness in the right upper extremity, and occasional 
numbness and tingling in his fingers.  Physical examination 
of the veteran revealed forward flexion and abduction limited 
to 90 degrees (with 180 degrees as normal), external rotation 
to 30 degrees (with 45 degrees as normal), obvious winging of 
the scapula, and no tenderness in the suprascapular notch.  
X-rays were obtained and interpreted as unremarkable.  The 
initial impression was long thoracic nerve palsy.  The 
Medical Board confirmed that the diagnoses of long thoracic 
nerve palsy and winging of the right scapula, secondary to 
long thoracic nerve palsy, were correct and then concluded 
that the veteran was unfit for full duty.

On outpatient examination at USNH Bremerton on August 11, 
1993, the veteran complained of increased pain in the right 
shoulder and pain in the right arm.  Objective examination of 
the veteran revealed decreased range of motion in the right 
shoulder and there was decreased motor strength secondary to 
pain.  The assessment was long thoracic nerve palsy and 
winging of right scapula.  And, on follow-up outpatient 
examination on August 16, 1993, the veteran complained of 
worsening pain, decreased range of motion, and loss of 
sensation.  Objective examination of the veteran revealed 
that the right shoulder range of motion was 45 to 50 degrees 
of forward flexion, 75 to 80 degrees of abduction, 70 degrees 
of external rotation, and 70 degrees of internal rotation, 
and positive winging of the right scapula with pain located 
throughout the scapula.  The examiner noted that the 
veteran's limitations were due to pain and not to abnormal 
joints or joint immobility and that the veteran had a full 
range of motion when assisted.  The assessment was winging of 
the right scapula, possibly secondary to weight lifting, pain 
secondary to winging of the right scapula and shoulder 
immobility and stiffness, and long thoracic nerve palsy.  

On outpatient examination at USNH Bremerton in September 
1993, no pertinent complaints were noted.  The examiner noted 
that there had been no noticeable improvement in the 
veteran's condition.  The impression was long thoracic nerve 
palsy, right shoulder.

On outpatient examination at Puget Sound Clinic on October 5, 
1993, the veteran complained of increased right shoulder pain 
and "frequent twitching" in his right arm.  Objective 
examination of the veteran revealed a winged right scapula, 
good grip and forearm strength bilaterally, and he was unable 
to abduct his right arm above 90 degrees.  The impressions 
were right long thoracic nerve palsy and rule out cervical 
disc.  

On a neurology consultation request completed on October 5, 
1993, it was noted that the veteran had complained of 
increased radicular pain in the right arm and uncontrolled 
intermittent twitching.  The provisional diagnosis was long 
thoracic nerve palsy right shoulder with radicular pain in 
the right arm/twitching of the right arm.  Objective 
examination of the veteran revealed decreased abduction and 
forward flexion and winging of the scapula.  The 
neurologist's impressions were winging of the right scapula 
secondary to long thoracic nerve injury.

On an EMG report completed on October 21, 1993, it was noted 
that the veteran reported that his right arm occasionally 
twitched but he did not notice any decreased function.  It 
also was noted that the range of motion in the right shoulder 
on active flexion was to 140 degrees.  It was noted further 
that the EMG was markedly improved over the veteran's July 
1993 EMG.

A Medical Board Report completed at USNH Bremerton on October 
23, 1993, indicates that the veteran complained of right 
shoulder pain with weakness, some giving way, soreness, 
limited range of motion (especially in abduction), winging of 
the scapula, and occasional numbness and tingling of the 
fingers.  Physical examination of the veteran revealed that 
the range of motion of the right shoulder was unchanged from 
the previous Medical Board Report in July 1993.  The 
diagnoses were long thoracic nerve palsy, right upper 
extremity, winging of the right scapula secondary to long 
thoracic nerve palsy, and arthralgia of the right shoulder 
secondary to long thoracic nerve palsy.  It was noted that 
veteran was still significantly limited in the use of his 
shoulder, especially in terms of range of motion, and that he 
was unfit for full duty.

On a request for physical therapy completed on November 2, 
1993, the veteran's main complaint was right shoulder pain, 
tingling in all of the fingers of his right hand, and 
decreased range of motion.  Physical examination of the 
veteran revealed forward flexion to 60 degrees, a full range 
of motion passively with complaints of pain, sensory 
examination was within normal limits to light touch, and a 
winged scapula.  The assessment was long thoracic nerve 
palsy.  Following outpatient examination on November 18, 
1993, the assessment was changed to include arthralgia of the 
right shoulder with long thoracic nerve injury.  

On outpatient examination at Puget Sound Clinic on December 
3, 1993, the veteran complained of difficulty sleeping due to 
his right shoulder pain.  Objective examination of the 
veteran revealed tenderness on palpation of the right 
shoulder and scapula, limited range of motion due to pain, 
abduction of the right arm and forward flexion to 60 degrees, 
hyperextension to 20 degrees, and all movements caused pain.  
The assessment was long thoracic nerve palsy of the right 
shoulder and winging of the right scapula secondary to long 
thoracic nerve palsy of the right shoulder.

On follow-up examination at Puget Sound Clinic on December 7, 
1993, the veteran complained of pain in his right arm.  
Objective examination of the veteran revealed limited range 
of motion in the right arm, with lateral and forward flexion 
to 70 degrees, external rotation to 40 degrees, and internal 
rotation to the lumbosacral junction, a mildly winged scapula 
in neutral and almost fully abducted on motion.  The 
assessment was a painful exacerbation of a long thoracic 
entrapment.

In an opinion request dated December 9, 1993, it was noted 
that the veteran had been diagnosed with long thoracic nerve 
injury to the right upper extremity with pain.  The 
consulting examiner assessed the veteran's condition as right 
long thoracic nerve palsy per EMG, with probable eventual 
recovery, right supraspinatus tendonitis (primary shoulder 
pain), and right serratus anterior pain due to a strain of 
the serratus anterior muscle.

On subsequent physical examinations in December 1993 and 
January 1994, the assessment was long thoracic nerve palsy, 
right.  

A report of the veteran's Physical Evaluation Board in 
January 1994 indicates that he was found unfit for duty based 
on the diagnoses of long thoracic nerve palsy, right upper 
extremity, winging of the right scapula secondary to long 
thoracic nerve palsy, and arthralgia of the right shoulder 
secondary to long thoracic nerve palsy.  The veteran was 
notified that he would be separated from service as a result 
of this disability.

At the veteran's separation physical examination in February 
1994, it was noted that the veteran was being examined for a 
Medical Board Separation Screening due to his long thoracic 
nerve palsy.  No further pertinent assessment was provided.

On VA outpatient general medical examination at VAMC Seattle 
in July 1994, the veteran complained of impaired range of 
motion in the right shoulder, aching of the right elbow, 
hypesthesia of the right chest, and paresthesias of the right 
upper extremity.  Physical examination of the veteran 
revealed some obvious impairment in the movement of the right 
shoulder, mild atrophy in the deltoid muscle, anterior 
elevation of the arm and abduction of the arm only to 90 
degrees, a 20 degree loss of posterior extension of the arm, 
winging of the scapula on abduction or elevation of the right 
shoulder, and mild hypesthesia of the right chest wall.  The 
assessment included right long thoracic neuropathy, 
idiopathic, winging of the right scapula, impaired range of 
motion of the right shoulder, and hypesthesia in the long 
thoracic distribution with impairment of the right upper 
extremity, presently stable.  

On VA outpatient examination at VAMC Seattle in October 1994, 
the veteran complained of right shoulder pain and numbness 
radiating to the right elbow.  Objective examination of the 
veteran revealed decreased range of motion of the right 
shoulder on adduction and abduction and muscle strength was 
5/5.  The assessment included right shoulder pain.

On the veteran's substantive appeal (VA Form 9) filed in 
November 1995 at the RO, he stated, in pertinent part, that 
his service-connected long thoracic nerve palsy of the right 
shoulder had affected his employability.  He also stated that 
he experienced a lot of pain, a limited range of motion, and 
numbness down the right arm as a result of this disability.

On VA outpatient orthopedic examination at the VA Medical 
Center in Salt Lake City, Utah, in April 1998, the veteran 
complained of right shoulder weakness, particularly in his 
ability to get his arm above the shoulder level, decreased 
strength and endurance, interference with his activities of 
daily living, and numbness on the ulnar side of his right 
hand.  Physical examination of the veteran's right shoulder 
revealed forward flexion to 95 degrees, external rotation to 
45 degrees, and marked winging of the right scapula.  X-rays 
were obtained and interpreted as showing no significant 
abnormalities or evidence of degenerative changes of the 
right shoulder.  The assessment included thoracic nerve palsy 
with scapular winging and functional limitations of the right 
shoulder and upper extremity.

On VA outpatient orthopedic examination at VAMC Seattle in 
March 2000, the veteran complained of "an achy feeling" and 
occasional swelling in the right hand, burning and aching in 
the right shoulder, and soreness and discomfort in the right 
shoulder and scapula.  The examiner stated that he had 
reviewed the veteran's claims file.  Physical examination of 
the veteran revealed complaints of discomfort and pain on 
flexion of the right shoulder past 90 degrees, full flexion 
to 170 degrees passively, and extension to 20 degrees.  X-
rays were obtained and interpreted as normal.  The examiner 
stated that the veteran had significant weakness in the right 
shoulder girdle and that the etiology of the veteran's long 
thoracic nerve injury was undetermined.  The impressions 
included a long thoracic nerve injury, etiology unknown, 
serratus anterior weakness, winging of the scapula, chronic 
weakness of shoulder motion, and soreness of the shoulder 
girdle.  In an addendum to this examination report completed 
in July 2000, the VA examiner noted that the veteran's right 
shoulder active abduction was to 60 degrees and right 
shoulder passive abduction was to 130 degrees.

On an emergency room visit at VAMC Seattle in March 2000, the 
veteran complained of severe right shoulder pain localized to 
the right scapula radiating laterally to the right elbow and 
wrist, weakness in the right arm, and mild swelling at the 
right shoulder.  Physical examination of the veteran revealed 
5/5 motor strength in the upper extremity, strong grip 
strength, limited range of motion in the right arm, an 
inability to raise the right arm beside the head, no 
tenderness on palpation, and the right arm was abducted and 
adducted without difficulty.  The assessment was right 
shoulder pain.

On VA outpatient neurological examination at VAMC Tampa in 
April 2003, the veteran complained of a generally decreased 
ability to use his right arm secondary to a limited range of 
motion and generalized weakness of the right shoulder.  The 
examiner stated that he had reviewed the veteran's claims 
file.  Physical examination of the veteran revealed 5/5 motor 
strength in the upper extremities, limited range of motion of 
the right shoulder in flexion, abduction, and extension, and 
evidence of winging of the right scapula.  The impressions 
included long thoracic nerve palsy, right shoulder.  

On VA outpatient joints examination at VAMC Tampa in April 
2003, the veteran complained of right shoulder pain, 
weakness, stiffness, easy fatigability, and lack of 
endurance, with daily flare-ups.  The veteran denied any 
signs or symptoms of dislocation or arthritis.  He stated 
that his service-connected long thoracic nerve palsy of the 
right shoulder interfered with his activities of daily 
living.  Physical examination of the veteran revealed 
tenderness over the subacromial bursa in the right shoulder 
and positive impingement.  Range of motion testing 
demonstrated flexion from 0 to 160 degrees (with 180 degrees 
as normal), abduction from 0 to 160 degrees (with 180 degrees 
as normal), external rotation from 0 to 80 degrees (with 90 
degrees as normal), and internal rotation from 0 to 60 
degrees (with 90 degrees as normal).  X-rays were obtained 
and interpreted as normal.  The examiner opined that the 
veteran demonstrated weakened movement, excess fatigability, 
and a lack of coordination after repeated movements.  The 
diagnoses included persistent pains, right shoulder, right 
subacromial bursitis with impingement syndrome, and right 
long thoracic nerve palsy.  

Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected long thoracic 
nerve palsy of the right shoulder is more disabling than 
initially, and currently, evaluated.

With respect to the veteran's claim of entitlement to an 
initial disability rating in excess of 30 percent for long 
thoracic nerve palsy of the right shoulder, the Board 
observes that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2003).  Additionally, 38 C.F.R. 
§ 4.27 provides that, where a rating is determined on the 
basis of residual conditions, a hyphenated Diagnostic Code 
may be used (with the second Diagnostic Code indicating the 
residual condition).  38 C.F.R. § 4.27 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

Here, the veteran's service-connected long thoracic nerve 
palsy of the right shoulder has been evaluated as 30 percent 
disabling under 38 C.F.R. §§ 4.71a and 4.124a, Diagnostic 
Codes 8519-5201, since February 4, 1994 (the date of the 
veteran's discharge from service).  Diagnostic Code 8519 
provides a series of disability evaluations based on 
paralysis of the long thoracic nerve.  The maximum disability 
evaluation of 30 percent disabling is available under 
Diagnostic Code 8519 where the long thoracic nerve paralysis 
is complete with an inability to raise the arm above the 
shoulder level or a winged scapula deformity.  

Because the veteran is already receiving the maximum 
disability evaluation available under Diagnostic Code 8519, 
and pursuant to 38 C.F.R. § 4.27, the veteran's service-
connected long thoracic nerve palsy of the right shoulder 
also can be evaluated under Diagnostic Code 5201 (limitation 
of motion of the arm).  An evaluation of 30 percent disabling 
is available under Diagnostic Code 5201 where the limitation 
of motion of the arm is midway between the side and the 
shoulder level.  The maximum disability evaluation of 40 
percent is available where the limitation of motion of the 
arm is to 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2003).  

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to an initial disability rating in 
excess of 30 percent for long thoracic nerve palsy of the 
right shoulder under either of the applicable Diagnostic 
Codes discussed above.  At the outset, the Board acknowledges 
that the objective medical evidence of record demonstrates 
that the veteran has complete paralysis of the long thoracic 
nerve of the right shoulder, including an inability to raise 
the arm above the shoulder level and a winged scapula 
deformity.  For example, on VA examination in July 1994, the 
veteran's range of motion of the right arm was only to 90 
degrees from his right side in abduction and elevation 
(indicating an inability to raise his arm above the shoulder 
level) and he had a winged scapula on abduction and 
elevation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8519 
(2003).  

A review of the objective medical evidence of record does not 
demonstrate, however, that the range of motion of the 
veteran's right arm is limited to 25 degrees from his right 
side as a result of his service-connected long thoracic nerve 
palsy of the right shoulder such that he would be entitled to 
an initial disability rating in excess of 30 percent for 
service-connected long thoracic nerve palsy of the right 
shoulder under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2003).  In an addendum to a March 2000 
VA examination report completed in July 2000, the VA examiner 
stated that active abduction of the veteran's right shoulder 
was to 60 degrees and passive abduction was to 130 degrees.  
Finally, at the veteran's most recent VA joints examination 
in April 2003, range of motion testing of the right shoulder 
demonstrated flexion from 0 to 160 degrees (with 180 degrees 
as normal), abduction from 0 to 160 degrees (with 180 degrees 
as normal), external rotation from 0 to 80 degrees (with 90 
degrees as normal), and internal rotation from 0 to 60 
degrees (with 90 degrees as normal).  Although these results 
indicate some improvement in the range of motion of the right 
shoulder, the VA examiner also stated that the veteran's 
right shoulder demonstrated weakened movement, excess 
fatigability, and a lack of coordination.  However, while the 
Board acknowledges the veteran's continuing complaints of 
pain in the right shoulder, these complaints are adequately 
compensated by the evaluation of 30 percent disabling 
initially, and currently, assigned to his service-connected 
long thoracic nerve palsy of the right shoulder.  
Accordingly, the Board determines that the criteria for an 
initial rating in excess of 30 percent for service-connected 
long thoracic nerve palsy of the right shoulder have not been 
met.  Given that the symptomatology associated with the 
veteran's service-connected long thoracic nerve palsy of the 
right shoulder more nearly reflects limitation of motion of 
the right arm, the Board concludes that this disability is 
most appropriately evaluated as 30 percent disabling, and an 
initial disability rating in excess of 30 percent is not 
warranted, under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2003).

The Board notes further that, upon a review of the entire 
record, the initial evaluation of 30 percent disabling 
assigned to the veteran's service-connected long thoracic 
nerve palsy of the right shoulder reflects the most disabling 
that it has been since he filed his claim of entitlement to 
service connection, which is the beginning of the appeal 
period.  Thus, the Board concludes that a staged rating is 
not warranted for this disability.  See Fenderson, supra.

In reaching this decision, the Board has considered whether 
the veteran's service-connected long thoracic nerve palsy of 
the right shoulder presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  As noted above, the veteran stated on 
his substantive appeal (VA Form 9) that his service-connected 
long thoracic nerve palsy of the right shoulder had 
interfered with his employability because "no one wants to 
hire me with such limited use of the right shoulder."  
However, a review of the evidence of record in the veteran's 
claims folder does not indicate that this disability was 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or otherwise to 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning an initial 
disability rating in excess of 30 percent to the veteran's 
service-connected long thoracic nerve palsy of the right 
shoulder.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).

Finally, the Board notes that, as ankylosis of the 
scapulohumeral articulation and impairment of the humerus or 
clavicle are not currently (medically) demonstrated, separate 
evaluations for these disabilities are not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203 
(2003).

For the reasons and bases discussed above, the Board finds 
that the evidence does not establish entitlement to an 
initial disability rating in excess of 30 percent for 
service-connected long thoracic nerve palsy of the right 
shoulder.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2003).  The appeal is denied.


ORDER

Entitlement to service connection for vertigo is denied.

Entitlement to an initial disability rating in excess of 30 
percent for long thoracic nerve palsy of the right shoulder 
is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



